Citation Nr: 0603420	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension. 
 
2.  Entitlement to service connection for spastic colon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 through May 
1952.  He is a Korean Conflict combat veteran, having served 
in combat operations in South and Central Korea from August 
1951 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In his August 2002 substantive appeal, the veteran requested 
a hearing; however, he withdrew the hearing request in 
October 2002.  In March 2004, the appeal was remanded to 
obtain additional development.  In particular, VA sought 
additional treatment records and obtained two VA examinations 
for the veteran.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  The RO obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran is currently diagnosed with hypertension, 
which presented sometime between 1953 and 1965, and was as 
likely as not related to his service-connected post-traumatic 
stress disorder (PTSD).

3.  The veteran is currently diagnosed with spastic colon, 
which presented sometime between 1953 and 1965, and was as 
likely as not related to his service-connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
been met.   
38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2005).

2.  The criteria for service connection for spastic colon 
have been met.   
38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for both hypertension 
and spastic colon, also known as irritable bowel syndrome 
(IBS).  He is presently service connected for PTSD, with a 
disability rating of 50 percent.  He contends that his 
hypertension and spastic colon were both caused by his 
service-connected PTSD.

Laws and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).

Also, service connection may be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition.  When aggravation of 
a nonservice-connected condition is proximately due to a 
service-connected condition, the veteran shall be compensated 
for the degree of disability - but only that degree - over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain diseases, chronic in nature, may be presumed to have 
been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of the disease during service.  
38 U.S.C.A. §§ 1112, 1137;  
38 C.F.R. §§ 3.307(a), 3.309(a).  Chronic diseases include: 
primary anemia, arthritis, progressive muscular atrophy, 
brain hemorrhage, brain thrombosis, bronchiectasis, calculi 
of the kidney, bladder, or gallbladder, cardiovascular-renal 
disease (including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorrhagic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.   
38 C.F.R. § 3.309(a).

For injuries alleged to have been incurred in combat, the 
provisions of  
38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  When an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

"Satisfactory evidence" is credible evidence.  Collette, 82 
F.3d at 392.  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service, both of 
which generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown,  
8 Vet. App. 459, 464 (1996).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.  (2) Competent lay 
evidence means any evidence not requiring 
that the proponent have specialized 
education, training, or experience.  Lay 
evidence is competent if it is provided 
by a person who has knowledge of facts or 
circumstances and conveys matters that 
can be observed and described by a lay 
person.

A veteran is presumed to be in sound condition when he is 
accepted into service, with the exception of disorders noted 
at the time of entry.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.   
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The veteran's contentions, his service medical records, 
private treatment records, VA treatment records, VA 
examination reports, and several statements from the 
veteran's family-members have all been reviewed.  The 
evidence for and against the veteran's claim that his 
hypertension and spastic colon were caused by his service-
connected PTSD is at least in relative equipoise, thus both 
of the veteran's claims prevail.

The veteran's service medical records do not include in-
service diagnosis or treatment of either hypertension, or 
spastic colon.  His January 1951 entry examiner found him 
physically qualified for enlistment, and his May 1952 
separation examination was negative as to both hypertension 
and spastic colon.  Thus, the veteran does not show an in-
service incurrence of either disability.  In order to 
establish service connection for the disabilities claimed, he 
must show that they either manifested to a compensable degree 
within one year of service, or that they are non-service 
connected disabilities that have been aggravated by his 
service-connected PTSD.  Because these conditions were 
essentially simultaneously diagnosed and simultaneously 
treated, they are discussed in unison below, rather than 
split into two separate discussions.

The medical evidence of record reflects continuous treatment 
for hypertension and either duodenal ulcer or IBS at least 
since 1965.  In April 1965, the veteran was diagnosed by the 
Poplar Bluff VA Hospital with "duodenal ulcer, essential 
hypertension and resolving pharyngitis."  The veteran 
contends that he treated at Poplar Bluff starting in 
approximately 1953, but repeated requests failed to turn up 
treatment records earlier than the March 1957 letter to the 
veteran regarding hospital treatment approval.  The letter 
notified the veteran that hospital treatment for 
sleeplessness, nerves, high blood pressure, and stomach 
problems was approved, but that a bed was unavailable at that 
time.  The treatment records available and in the claims 
folder begin in 1965 and continue through 2000.

The veteran also treated for hypertension and IBS at St. 
Bernard's Regional Medical Center from 1984 through 1997.  
With regard to IBS, it is important to note that in January 
1984, Dr. Hightower noted that the veteran's history of 
peptic ulcer, which he determined was IBS all along, dated to 
when the veteran was 21 years of age.  Thus, Dr. Hightower 
essentially opines that the veteran's IBS onset in 
approximately 1953, which was within the one-year presumptive 
period.  Unfortunately, there is no medical evidence within 
the prescribed time frame in the record to support 
presumptive service connection for either disability.  In 
other words, there is nothing to show they were diagnosed 
contemporaneously with service or within one year of 
discharge.  Additional treatment records and lay statements, 
however, discuss the possibility that both conditions may be 
linked to his service-connected PTSD.

The veteran began treatment with Dr. Hall in 1986.  In 
November 1999, Dr. Hall stated that the onset of the 
veteran's IBS and hypertension "is definitely linked to his 
combat experience in the Korean theater."  Dr. Hall noted 
the veteran's history of IBS and hypertension, and opined 
that they are both linked to his PTSD.  Dr. Hall submitted a 
similar statement in December 2001.  Thus, while there is no 
definitive evidence of the onset of either IBS, or 
hypertension within the one-year presumptive period, there is 
a medical opinion from a long-time treating physician of the 
veteran that his IBS and hypertension were both related to 
his service-connected disability.

In November 2004, however, a VA examiner opined that neither 
the veteran's IBS, nor his hypertension is causally related 
to his PTSD.  In the VA hypertension examination report, the 
examiner diagnosed hypertension essential Stage 1 with 
medical regimen, but asserts that "it is not likely that the 
post-traumatic stress disorder is the cause for the 
development of the hypertension."  The examiner noted that 
because the PTSD is at present well-controlled, the 
hypertension, were it linked to PTSD, would also be well-
controlled.  The examiner implied that if the two conditions 
were linked, then fluctuations in severity of one would 
directly correlate with fluctuations in severity of the 
other.  Because his PTSD is well-controlled, but his 
hypertension is not, the examiner concluded that the two are 
unrelated.  The examiner noted no medical research or studies 
on the matter, but stated that his conclusion was a matter of 
logic.  He does admit that were the veteran under severe 
stress secondary to PTSD, there would be a transient 
elevation in the blood pressure, but when the stress event 
was again controlled, the blood pressure would logically 
return to normal.  A logical interpretation of this statement 
is that although PTSD did not cause the hypertension, PTSD 
related stress could affect the veteran's hypertension.

The veteran's VA digestive examination occurred on the same 
day in front of the same VA examiner.  In the report, the VA 
examiner failed to render a diagnosis, however, he discussed 
the veteran's IBS as if it were currently diagnosed.  He 
stated that "it is not likely that the irritable bowel 
syndrome is associated with the post-traumatic stress 
disorder."  The examiner essentially uses the same reasoning 
as he did with regard to the veteran's hypertension.  Because 
the veteran's IBS is not fluctuating in severity at the same 
rate as his PTSD is fluctuating in severity, the two must not 
be linked.  He did not comment on whether PTSD had any affect 
on the veteran's IBS.  

Because there is no evidence of an in-service incurrence of 
IBS or hypertension, or onset within one year of service, the 
veteran's claims cannot be granted on a direct or presumptive 
basis.  However, with regard to the veteran's assertion that 
his conditions were caused by his service-connected PTSD, the 
record contains a medical opinions from two competent 
physicians.  One was the veteran's treating physician for 
nearly twenty years and the other was a VA examiner who 
reviewed the claims folder.  As discussed above, one 
physician came down in the veteran's favor and the other did 
not, although the VA examiner did suggest a possible 
relationship between PTSD and hypertension.  Both medical 
doctors appear to be equally competent.  One the one hand, 
the private physician has treated the veteran over a number 
of years and has had the opportunity to observe the affects 
of PTSD on the veteran's health during that time.  He 
comments that both disorders were documented in the early 
1950s and are definitely related to combat experiences.  One 
the other hand, the VA physician finds no relationship 
between the disorders, although he does infer that PTSD may 
have an affect on hypertension.  This examiner based his 
opinion, in part, on the fact that he did not see any 
documented evidence of either disorder dating back to the 
1950s and indeed there is no such evidence of record.  
However, there is medical evidence indicating that each 
disorder had its origin in the 1950s; this is recorded in 
treatment notes dated in the 1980s long before the veteran 
filed this claim.  Dr. Hightower, who treated the veteran in 
the 1980s, reported that the veteran had a 30-year history of 
abdominal discomfort and was told at age 21 that he had a 
peptic ulcer.  These references are presumed to be truthful 
in the context in which they were recorded.  

The lay evidence includes a letter from the veteran's 
daughter, who is reportedly an LPN (licensed practical nurse) 
with twenty-five years of experience.  In November 1999 and 
again in December 2001, she provided details in reference to 
a history of hypertension and IBS related to what she 
described as war-related mental problems.  The veteran's 
spouse also submitted a statement in December 1999 that 
accounted for the veteran's high blood pressure and stomach 
problems since she met him in 1953.  His brother related 
similar information in his letter of November 1999.  All 
family members' statements support the veteran's claim.

Pursuant to 38 C.F.R. § 3.102, when evidence for and against 
any matter material to a claim is in equipoise, the benefit 
of the doubt belongs to the claimant.  Here medical evidence 
as to the causation of hypertension and spastic colon is at 
least in relative equipoise.  While the treating physician 
may not have provided a detailed explanation for his 
conclusions, he does have the benefit of a long history of 
observation and treatment of the veteran.  The VA examiner as 
much as admitted that the PTSD could have some affect on the 
hypertension.  He also failed to consider statements made by 
Dr. Hightower as to the history of the veteran's complaints 
related to his spastic colon.  Additionally, while the lay 
statements of record can not prove the origin or cause of the 
disorders at issue here, they do tend to show that 
hypertension and spastic colon have been a problem for the 
veteran for many years and are associated with symptoms they 
believe are caused by PTSD.  In short by application of the 
doctrine of reasonable doubt in the veteran's favor, the 
claims are granted.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for hypertension is 
granted. 
 
Entitlement to service connection for spastic colon is 
granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


